                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


TY CLEVENGER,

          Plaintiff,

vs.

U.S. DEPARTMENT OF JUSTICE,                             Case No. 1:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION, and NATIONAL
SECURITY AGENCY,

         Defendants


                                              NOTICE

       NOW COMES the Plaintiff, Ty Clevenger, giving notice to the Court as follows:

       The Plaintiff has attached a January 27, 2020 letter (Exhibit 1) to the U.S. Attorney for

the Eastern District of New York, the U.S. Attorney for Connecticut, and the Inspector General

of the U.S. Department of Justice regarding a possible fraud on this Court. The presiding

magistrate is cc’d on the letter. The Plaintiff has also attached the items referenced in the letter,

namely two affidavits from FBI Section Chief David M. Hardy (Exhibits 2 and 3), a December

13, 2019 order from the U.S. District Court for the Eastern District of Texas (Exhibit 4), and the

October 8, 2019 reply (Exhibit 5) that the Plaintiff filed in this case. The Plaintiff intends to

confer with counsel for the Defendants regarding a possible evidentiary hearing.




                                                 -1-
                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             PLAINTIFF PRO SE




                                CERTIFICATE OF SERVICE

       I certify that on January 27, 2020, I filed this document with the Court's ECF system,
which should result in automatic notification to Kathleen A. Mahoney, counsel for the
Defendants, at kathleen.mahoney@usdoj.gov.


                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              -2-
